Lawton, J. (dissenting).
I respectfully dissent for the reasons stated in the decision at Supreme Court and would affirm the order. I add only that the majority’s holding could negate the *1191notice requirements for municipal liability with respect to accidents involving ice, because almost all such accidents can be traced back to some depression or grading condition created by a municipality. Further, transitory ice conditions are usually maintenance problems to which the notice requirements were intended to apply. The majority’s decision can only “lead to uncertainty and vexatious disputes” (Varsity Tr. v Board of Educ. of City of N.Y., 5 NY3d 532, 536 [2005]). Present— Hurlbutt, J.P., Scudder, Gorski, Smith and Lawton, JJ.